OFFICE   OF THE       ATTORNEY    GENERAL   OF TEXAS




Honomblo B. Y. CunUmgbm
cou?atyAuditor
&vmro county
Corslcuzm, Texas


Dear Sir:




                                            aplalon   of thb   dqmrt-
                                            ted br    beem roca1v.d.




                   on 13 or APtio1e 3g12rr Vernon's Annofiated
                 tetutor, reads ln part *IIfollovllt
          "The aomnlssioners~aourt la aountlea hrviag
     a populatlon ot tvonty tbouam%d (20,000)lmbBb1tulta
     or more, and 1088 thul w   hundmd 8&i Wty    thou-
     aand (lgO,OOO)lnbabltratsaaoordiag to the lut
     preceding Wdeml Cssuw, &a bwoby luthoriaed md
     it shrll be it8 duty to fix the Ml~'le8 Of rll the
     r0ii0ving     3~8~3   o~flc~mb,...."
HonorableE. Y. Cumlmghun, Pa@ 2


             Seotion 4 of Artlclb 3912e, supra, provldms that:
         "In all oountiea of thlr State oontaininga
    population of 10s~ than one hundred end ninety
    thousand (190,000) inhabitant8aaaordlng to the
    last preceding Federal %imm wher&n the county
    or preoinct of'fioersam oompensatedon a salary
    basslsmder the provlsio~ of this Aat, there
    shall be created a fund to be known as the 'Offi-
    cers Salary FuRd of the         County, Teaa.
    Suoh fuud shall bo kept 8-e      and apart from
    all other county fund8, aad ahall be held pnd dlrr-
    bureed for the purpose of paying the ealariee of
    officers and the salaries of deputies, assistante
    and olerka of oftlaera who are drawing a rralary
    fron said pund under the provielons of thi8 Aat,
    and to pay the authorized sxpemes of their offioes.
    Suah fmd shall be deposited in the county depoai-
    tory and shall be proteoted to the sama extent a8
     0th0r    00wr   funds."

          Paragraph (c) of Seotloa 6, Article 3912o, supra,
provldet3tbatt
          “Sm.(a).   Any morals8mamining in the Of'ti-
     deara*Salary Fund or funds o? any county at the
     end of any fiscal year aftm all salaries and
     authorlmd exponaes inourrod against said Puud
     for said ye6r ehall have been paid may be, m or-
     der of the o~mmlssloaera~oourt, transferredto
     the credit of the General Fuml of the oounty."
          mvarro County has a populationof more than tveaty
thoueand (20,000 inhabttantsaM less thau ow hundred and
ninety thousand 1190,000) acoordlng to the laet primeding
Federal Census and the aounty offlalals OS said oouaty are
oompensatedon M annual salary basis. IQIvarrocounty has an
Offlaers' Salary Fund as provided by Section 4, aupra.
           In vimi ol the foregoing statutes, you are reapeat-
fully adviwsd that It 1s th8 opinion of thin departmemt that
after all salaries and authorized 6xpenses lnourrsd  against
lionorable   E.   Y.   Cunningham,   Pago 3


the Offlosrs~ Salary Fund Sor e&id year have bean paid, it
IS legal for tim coaslls*loA6ra
                              ’ oourt to traMf6P  any monI6s
rem8Inlng in said Fund to the General Fund of the Oounty at
the end of the flscrl y~r.
          Trusting that the foregoing         fully anmmra your ln-
qulry, ve are